Citation Nr: 0206217	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  93-22 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating for a left knee disorder, to 
include whether assignment of a rating in excess of 10 
percent is warranted from December 8, 1989, to March 1, 1992; 
whether a rating in excess of 20 percent is warranted from 
March 2, 1992, to August 2, 1992; from November 1, 1992, to 
January 6, 1993, and from July 1, 1993, to July 16, 1995; and 
whether a rating in excess of 30 percent is warranted from 
September 1, 1996, to March 5, 2000, and from October 1, 
2000, to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to June 
1972.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 1999, when in addition to the issue 
listed on the preceding title page, the issues of the 
veteran's entitlement to service connection for right knee, 
left hip, and left ankle disorders, as secondary to service-
connected disability of the left knee, and entitlement to a 
total disability evaluation for compensation, based on 
individual unemployability, were remanded to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, for additional development.  Following the 
return of the case to the RO, rating action was taken in 
April 2000 by the RO to grant entitlement to service 
connection for osteoarthritis of the right knee, left hip, 
and left ankle, all secondary to service-connected disability 
of the left knee.  By rating action in May 2000, pursuant to 
38 C.F.R. § 4.30, the RO assigned a temporary total rating 
from March 6, 2000, to September 30, 2000, based on the need 
for convalescence from left knee surgery.  In its rating 
decision of April 2001, the RO found the veteran entitled to 
service connection for a herniated nucleus pulposus of the 
lumbar spine, gastritis, and duodenitis with a history of 
peptic ulcer disease and Heliobacter pylori infection, and by 
subsequent action in September 2001, service connection was 
granted for depression, secondary to service-connected 
disablement, and entitlement to a total disability evaluation 
for compensation, based on individual unemployability, was 
established.  Also, by the September 2001 decision, the 
veteran was found to be basically eligible to Dependents' 
Educational Assistance under Chapter 35, United States Code.  

Pursuant to the holding in Manlincon v. West, 12 Vet. App. 
238 (1999), the issues of the ratings to be assigned for the 
veteran's service-connected osteoarthritis of the right knee, 
left hip, and left ankle are addressed in the REMAND portion 
of this document.


FINDINGS OF FACT

1.  For the period from December 8, 1989, to March 1, 1992, 
not more than a slight knee impairment manifested by 
recurrent subluxation or lateral instability is shown, 
without ankylosis, dislocation of semilunar cartilage, 
flexion limited to 60 degrees or less, extension limited to 
more than 10 degrees, or an impairment of the tibia or 
fibula; the presence of an arthritic process of the left knee 
with noncompensable limited motion is demonstrated.

2.  For the period from March 2, 1992, to August 2, 1992, not 
more than a moderate left knee impairment, due to subluxation 
or instability, is shown and there is absent any showing of 
ankylosis, nonunion/malunion of the tibia and fibula, or 
dislocation of semilunar cartilage; no documented further 
loss of range of motion is shown in association with the 
veteran's left knee arthritis.

3.  From July 17, 1992, to August 2, 1992, a marked 
interference with employability is shown, as the veteran was 
required by his physician to refrain from work so as to 
undergo a period of rehabilitation involving the left knee.

4.  For the period from November 1, 1992, to January 6, 1993, 
not more than a moderate left knee impairment, due to 
subluxation or instability, is shown and there is absent any 
showing of ankylosis, nonunion/malunion of the tibia and 
fibula, or dislocation of semilunar cartilage; no documented 
further loss of range of motion is shown in association with 
the veteran's left knee arthritis.

5.  For the period from July 1, 1993, to July 16, 1995, while 
not more than a moderate knee impairment on the basis of 
subluxation or instability is shown or any further reduction 
in range of motion associated with arthritis, a marked 
interference with employment of the veteran was indicated 
throughout such period.  

6.  For the periods from September 1, 1996, to March 5, 2000, 
and from October 1, 2000, to the present, there is a showing 
of residuals of a left total knee replacement undertaken in 
July 1995, as revised in March 2000, including pain, 
weakness, and limitation of motion, but without a showing of 
severe painful motion or weakness or intermediate degrees of 
residual weakness, pain, or limitation of motion for which a 
rating in excess of 30 percent is warranted; while arthritis 
of the left knee continues to be demonstrated during such 
periods, a separate rating therefor is not indicated in order 
to avoid the evaluation of same manifestation of limitation 
of motion under separate diagnostic codes.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for left knee instability for the period from 
December 8, 1989, to March 1, 1992, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.41, 4.42, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326).

2.  The criteria for the assignment of a separate, 10 percent 
rating on the basis of arthritis of the left knee for the 
period from December 8, 1989, to March 1, 1992, have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.41, 4.42, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326).

3.  The schedular criteria for the assignment of a rating in 
excess of 20 percent for left knee instability for the period 
from March 2, 1992, to August 2, 1992, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.41, 4.42, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326).

4.  The criteria for the assignment of a separate 10 percent 
rating on the basis of arthritis of the left knee for the 
period from March 2, 1992, to August 2, 1992, have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.41, 4.42, 4.45, 4.59, 4.71a, Diagnostic Code 5003 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326).

5.  The criteria for the assignment of an extraschedular 
evaluation of 30 percent, but none greater, for left knee 
instability for the period from July 17, 1992 to August 2, 
1992 have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.321 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326).

6.  The criteria for the assignment of a rating in excess of 
20 percent for left knee instability for the period from 
November 1, 1992, to January 6, 1993, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.41, 4.42, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326).

7.  The criteria for the assignment of a separate, 10 percent 
rating for arthritis of the left knee for the period from 
November 1, 1992, to January 6, 1993, have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.41, 4.42, 4.45, 4.59, 4.71a, Diagnostic Code 5003 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326).

8.  The schedular criteria for the assignment of a rating in 
excess of 20 percent for left knee instability for the period 
from July 1, 1993, to July 16, 1995, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.41, 4.42, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326).

9.  The criteria for the assignment of a separate, 10 percent 
rating for arthritis of the left knee for the period from 
July 1, 1993, to July 16, 1995, have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.41, 4.42, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326).

10.  The criteria for the assignment of an extraschedular 
evaluation of 30 percent, but none greater, for left knee 
instability for the period from July 1, 1993, to July 16, 
1995, have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.321(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326).

11.  The criteria for the assignment of a rating in excess of 
30 percent for residuals of a left total knee replacement for 
the periods from September 1, 1996, to March 5, 2000, and 
from October 1, 2000, to the present, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.41, 4.42, 4.45, 4.59, 4.71a, Diagnostic Code 5055 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326).

12.  The criteria for the assignment of a separate, 10 
percent evaluation for arthritis of the left knee for the 
periods from September 1, 1996, to March 5, 2000, and from 
October 1, 2000, to the present, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.41, 4.42, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5055 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Background

By its decision of July 1991, the Board found the veteran 
entitled to service connection for residuals of a left knee 
injury.  In effectuating the Board's determination, the RO in 
a rating decision of August 1991, assigned a 10 percent 
schedular evaluation under Diagnostic Code (DC) 5299-5259 for 
osteochondritis dissecans with residuals of a left medial 
meniscectomy, due to left knee injury, effective from 
December 8, 1989.  By rating action in November 1992, the 
rating for the left knee disorder was increased from 10 
percent to 20 percent, effective from March 2, 1992, and as 
the veteran had undergone left knee surgery in August 1992, a 
temporary total rating was assigned under 38 C.F.R. § 4.30, 
based on the need for convalescence, from August 3, 1992, to 
October 31, 1992.  As of November 1, 1992, the schedular 
evaluation of 20 percent was reinstituted.  

Based on further left knee surgery in January 1993, the RO in 
a rating decision entered in March 1993, assigned a temporary 
total rating for convalescence under 38 C.F.R. § 4.30, 
effective from January 7, 1993, to March 30, 1993, following 
which the 20 percent rating was made effective.  The RO 
extended its award of a temporary total rating through April 
30, 1993, based on the need for further convalescence, in a 
rating determination of May 1993.  An additional extension 
through June 30, 1993, was effectuated by the RO in June 
1993.   

In July 1995, the veteran underwent a total knee replacement 
on the left side and rating action was taken by the RO in 
January 1996 for the assignment of a temporary total rating 
under 4.30, followed by a 100 percent schedular evaluation, 
effective from January 17, 1995, for the residuals of a left 
knee injury with knee replacement.  The schedular evaluation 
was assigned under DC 5055.  Effective from September 1, 
1996, a 30 percent schedular evaluation was assigned under DC 
5055.

A revision of the veteran's total left knee arthroplasty was 
required in March 2000.  As a result, the RO in December 2000 
assigned a temporary total rating under 38 C.F.R. § 4.30 for 
the period from March 6, 2000, to September 30, 2000.  The 
previously assigned 30 percent schedular evaluation was 
reinstituted as of October 1, 2000, and that rating continues 
to remain in effect through the present time.

Preliminary Considerations

As the veteran entered a timely notice of disagreement with 
the RO's initial rating of his service-connected left knee 
disorder, there is presented an "original claim" as 
contemplated by Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based on 
the facts found), as opposed to a claim for an "increased 
rating."  The fact that this matter is controlled by 
Fenderson, supra, was noted in the Board's April 1999 remand, 
and the RO has entered an adjudication based thereon.  Thus, 
there is not found to be a potential for prejudice to the 
veteran were the Board to proceed to issue a merits-based 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  

It is also significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to its duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, and made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

As the veteran's claim herein at issue was pending when the 
aforementioned changes to the law and regulations were made 
effective, he is entitled to consideration of his claim under 
the version of the law or regulation most favorable to him.  
Karnas, supra.  In Janssen v. Principi, 15 Vet. App. 370 
(2001), the Court noted that the VA's General Counsel has 
already determined that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment.  See 
VAOPGCPREC 11-2000 (November 27, 2000).

Under the applicable changes in the law and regulations, VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  While 
it is indicated that the veteran was not specifically made 
aware of the VCAA in the context of this claim for initial 
rating, he was advised of its existence in July 2001 in 
connection with his claim for secondary service connection 
for depression.  That notwithstanding, the veteran has been 
fully advised through various notice documents provided by 
the RO of the requirements for his claim for initial rating, 
including the diagnostic criteria for the evaluation of his 
left knee disorder.  Based thereon, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed regarding the claim herein under 
consideration.  Also, it is noted that VA has a duty under 
the VCAA to assist the veteran in obtaining evidence 
necessary to substantiate his claim; however, in this 
instance all available records are shown to have already been 
made a part of the veteran's claims folder, including 
voluminous records of treatment compiled by VA and non-VA 
medical professionals obtained through prior Board remands.  
It is noted that the veteran has not referenced any missing 
or other evidence that might be of assistance or may 
otherwise affect the outcome of the question now before the 
Board.  Also, the veteran does not specifically request that 
any additional development of the evidence, to include 
further retrieval of medical records, be undertaken.  Thus, 
there is no reasonable basis for additional development 
either from a procedural or evidentiary standpoint.  

As referenced above, this matter was remanded most recently 
by the Board to the RO in April 1999 so as to permit the RO 
to undertake procedural and evidentiary development.  
Inasmuch as it appears that all of the actions sought by the 
Board have been fully accomplished, and in view of the fact 
that no allegation to the contrary is offered by or on behalf 
of the veteran, further development action on that basis is 
not indicated.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Controlling Legal Authority

It is noted that disability ratings are determined by 
applying the criteria set forth in the VA's Schedule for 
Rating Disabilities.  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DC.  38 C.F.R. § 4.71a, DC 5003.  Where the 
limitation of motion of the specified joint(s) is 
noncompensable under the appropriate DCs, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Id.  

Where there is ankylosis of the knee in a favorable angle in 
full extension or in slight flexion between 0 and 10 degrees, 
a 30 percent evaluation is for assignment.  Where ankylosed 
in flexion between 10 and 20 degrees, a 40 percent rating is 
assignable; where ankylosed in flexion between 20 and 45 
degrees, a 50 percent rating is assignable.  Extremely 
unfavorable ankylosis warrants a 60 percent rating.  
38 C.F.R. § 4.71a, DC 5256.

Impairment of the knee manifested by recurrent subluxation or 
lateral instability is ratable as 10 percent disabling where 
the impairment is slight; where there is moderate knee 
impairment, a 20 percent rating is for assignment; and where 
there is present severe knee impairment, a 30 percent 
evaluation is assignable.  38 C.F.R. § 4.71a, DC 5257.

Dislocation of semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, DC 5258.  Removal of 
semilunar cartilage, symptomatic, warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, DC 5259.

Under DC 5260, where flexion of the leg is limited to 60 
degrees, a 0 percent rating is assignable.  Where there is 
flexion limited to 45 degrees, a 10 evaluation is for 
assignment.  Limited flexion of 30 degrees warrants a 20 
percent rating and a limitation of flexion to 15 degrees 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, where extension of the leg is limited to 45 
degrees, a 50 percent rating is for assignment.  Where 
extension is limited to 30 degrees, a 40 percent rating is 
assignable; where extension is limited to 20 degrees, a 30 
percent rating is assignable; where extension is limited to 
15 degrees, a 20 percent rating is assignable; where 
extension is limited to 10 degrees, a 10 percent rating is 
assignable; and where extension is limited to 5 degrees, a 0 
percent rating is for assignment.  38 C.F.R. § 4.71a, DC 
5261.

If there is nonunion of the tibia and fibula with loose 
motion that requires a brace, a 40 percent rating may be 
granted under Diagnostic Code 5262.  With malunion of the 
tibia and fibula, a 30 percent rating is for assignment with 
marked knee or ankle disability.  With moderate knee or ankle 
disability a 20 percent rating is assignable; with slight 
knee or ankle disability, a 10 percent evaluation is for 
assignment.  38 C.F.R. § 4.71a, DC 5262.

Diagnostic Code 5055 provides 30 percent as the minimum 
rating for a post-surgical prosthetic right knee replacement.  
The minimum rating is 30 percent.  With intermediate degrees 
of residual weakness, pain or limitation of motion, rating is 
to be undertaken by analogy to DCs 5256, 5261 or 5262.  A 60 
percent evaluation is appropriate for chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  A 100 percent evaluation is for 
assignment for one year following implantation of the knee 
prosthesis and such evaluation is to commence after an 
initial grant of a one-month temporary total rating under 
38 C.F.R. § 4.30.  38 C.F.R. § 4.71a, DC 5055.  

In VAOPGCPREC 23-97(July 1, 1997), the VA's General Counsel 
determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under DCs 5003 and 5257.  Moreover, in VAOPGCPREC 9-98 
(August 14, 1998), the VA's Acting General Counsel found 
that, even if the veteran did not have limitation of motion 
of the knee meeting the criteria for a noncompensable 
evaluation under DCs 5260 or 5261, separate evaluations could 
be assigned if there was evidence of a full range of motion 
"inhibited by pain."  

It must also be emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
The Board notes that under 38 C.F.R. § 4.40, the rating for 
an orthopedic disorder should reflect functional limitation 
which is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

As regards the joints, 38 C.F.R. § 4.45 provides that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Inquiry will be 
directed into these considerations:  (a) Less movement than 
normal (due to ankylosis, limitation or blocking adhesions, 
tendon-tie up, contracted scars, etc.);  (b) more movement 
than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.);  (c) weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.);  (d) 
excess fatigability;  (e) incoordination, impaired ability to 
execute skilled movements smoothly;  (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
joints.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and non-weight bearing, 
and, if possible, with the range of the opposite undamaged 
joint.

What follows is an examination of each individual period of 
time in which the rating of the veteran's service-connected 
left knee disorder is at issue, excluding those periods in 
which a 100 percent evaluation has already been assigned 
either schedularly or on the basis of 38 C.F.R. § 4.30.

December 8, 1989, to March 1, 1992

The record reflects that, prior to this period of time, the 
veteran underwent a left medial meniscectomy with excision of 
a cartilage defect at the femoral condyle during a VA 
hospitalization in May and June 1973.  Private medical 
examination in May 1989 disclosed degenerative arthritis by 
X-ray, with notable clinical findings of only the resulting 
surgical scar, good range of motion with no evidence of 
effusion or instability, and some crepitation.

On a VA examination in September 1991, the veteran complained 
of pain, swelling, muscle weakness, and an inability to run.  
Use of multiple arthritic medications was noted.  Clinically, 
there was a well-healed arthrotomy scar, with flexion to 110 
degrees and pain at terminal flexion.  No evidence of 
ligament instability was appreciated.  There was significant 
tenderness over the medial joint line and upon compression of 
the patella against the femur.  The impression was of mildly 
severe degenerative arthritis of the left medial knee with 
minimal angulatory deformity.  There was noted to be 
moderately severe symptoms subjectively, but the veteran was 
noted to be "a little squeamish" on examination.  

In October 1991, the veteran was seen by a private physician 
with a complaint of a considerable amount of trouble with the 
left knee "giving away."  Fairly good range of motion was 
noted by the examiner, albeit with crepitation, and there was 
minimal weakness of the anterior cruciate ligament.  The 
Lachman and McMurray's tests were negative.

Another private physician noted in October 1991 
correspondence to the RO that the veteran was experiencing 
persistent pain, swelling, and a limp related to the left 
knee and that such symptoms persisted, despite the veteran's 
adherence to an anti-arthritic regime of medications, hot 
soaks, and special shoes.  A related leg length discrepancy 
and secondary arthritis of the right knee were noted and it 
was the opinion of the physician that the veteran was 
severely disabled on the basis of all such defects.

Further VA examination was undertaken in December 1991, at 
which time it was noted that the veteran was working as an 
electrician and that his left knee was severely hindering his 
ability to perform such work.  His primary complaint was of 
severe pain of the left knee.  Clinical evaluation showed an 
anteromedial scar, as well as mild effusion and mild varus 
deformities.  There was found to be mild laxity to varus 
stress, in addition to a positive Lachman's test and an 
anterior drawer sign, each with a soft end point.  Flexion 
was possible to 95 degrees and he was lacking 10 degrees of 
full extension.  The diagnosis was of status post left knee 
injury with a likely old anterior cruciate injury, a pretty 
significant varus deformity due to the absence of the 
meniscus, and associated degenerative arthritis.  

In a January 1992 statement, the veteran's spouse reported 
that, since she had met the veteran in 1975, she had noted 
that he had complained about his knee.  A progressive 
worsening of his knee pain was described, for which the 
veteran used a heating pad and elevation of the left leg in 
an attempt to relieve his symptoms.  It was set forth that 
the veteran's left knee disorder adversely affected his 
ability to engage in play activities with his children and to 
drive a motor vehicle for any distance.

The veteran was afforded a hearing before the RO in January 
1992, when he offered testimony that he was bothered by pain, 
swelling, and stiffness of the left knee and that it 
frequently cracked and popped on movement.  He also noted 
that his left knee tended to give away at times and that he 
often fell when that happened.  His work as an electrician 
was noted to entail much walking, stooping, climbing, and 
crawling, which were made difficult by his knee pain and 
dysfunction.  He estimated that a period of one month of work 
had been lost due to his left knee impairment.

A private physician is shown to have examined the veteran in 
February 1992, at which time objective examination was noted 
to identify an unstable left knee at 0 and 15 degrees of 
flexion, with two plus effusion.

Analysis of the evidence presented for the period from 
December 1989 to March 1992 discloses the presence of an 
arthritic process and associated limitation of motion, in 
addition to instability and varus deformity linked to the 
inservice knee injury and its treatment via medial 
meniscectomy.  Under DC 5259, or, alternatively, DC 5257, not 
more than a 10 percent evaluation is warranted, given that 
the 10 percent rating under DC 5259 is the only evaluation 
assignable, and there is not a showing of more than mild knee 
impairment, due to recurrent subluxation or lateral 
instability.  Also lacking is a demonstration of dislocation 
of semilunar cartilage, ankylosis, or impairment of the tibia 
or fibula, such as would warrant the assignment of a rating 
in excess of 10 percent under DCs 5258, 5256, or 5262, 
respectively.  

There is presented, however, a basis for the assignment of a 
separate 10 percent evaluation for arthritis of the left 
knee, pursuant to VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 9-98 (August 14, 1998).  In this instance, while 
there is a showing of limitation of left knee flexion and, at 
times, extension, the degree to which range of motion of the 
left knee is limited is noncompensable under DCs 5260 and 
5261.  Consequently, a separate 10 percent evaluation is for 
assignment under DC 5003, based on the presence of arthritis 
and noncompensable range of motion of the left knee.

While the undersigned is mindful of the veteran's complaints 
of pain, it is noted that pain is a listed criterion of DC 
5003 for the evaluation of arthritis.  Moreover, no objective 
evidence otherwise links specifically the veteran's 
complaints of pain to manifestations of left knee disability 
not contemplated by the separate award for arthritis.  It is 
indicated that the veteran's ability to continue working as 
an electrician was impaired somewhat, based on the account 
offered by him and his spouse.  That notwithstanding, the 
record fails to demonstrate objectively the existence of a 
marked interference with employment, or frequent 
hospitalization, due exclusively to left knee disablement, so 
as to warrant the assignment of an extraschedular evaluation 
of increased disability of the left knee.  It is to be 
remembered that the percentage ratings represent as far as 
can practicably be determined the average impairment in 
earning capacity and are considered to be adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.

March 2, 1992, to August 2, 1992

For this period, the question presented is whether more than 
a 20 percent evaluation is warranted, and the record 
indicates that the veteran was seen by VA and non-VA medical 
professionals throughout such time frame.  When seen in March 
1992, he complained of chronic knee pain and there was noted 
to be pain on ambulation.  In April 1992, two plus effusion 
and significant tenderness were found.  

On examination in May 1992, there was tenderness to mild 
joint space palpation, but no evidence of effusion or 
instability.  A private examiner reported in June 1992 that 
the left knee had previously been injected with cortisone, 
but with little improvement in the pain level.  Examination 
at that time disclosed swelling, a slight varus deformity, 
and significant degenerative arthritis by X-ray.  Further 
evaluation in July 1992 showed diminished quadriceps tone 
with one-and-one-half inches of decreased circumference on 
the involved side.  There was well-healed scarring about the 
knee with tenderness along the medial and lateral plica and 
some patellofemoral crepitus.  There was no tibiofemoral 
joint tenderness, a negative Lachman's test, and a negative 
anterior drawer sign.  A one-plus abduction stress test at 30 
degrees was indicated.  The impressions were of 
patellofemoral arthrosis, plica syndrome, and quadriceps 
dysfunction.  

In an effort to further the veteran's rehabilitation through 
physical therapy, such physician restricted the veteran from 
any employment for a two-week period, beginning July 17, 
1992.  Despite the physical therapy, the veteran was noted in 
late July 1992 to not having done well, there being a 
continuation of his severe discomfort in the region of the 
medial femoral condyle and plica.

The foregoing data do not identify more than moderate knee 
impairment, due to subluxation or instability, warranting the 
assignment of more than the previously assigned 20 percent 
rating for the period from March to August 1992.  Also, there 
is no showing by way of clinical data of the presence of 
ankylosis, nonunion/malunion of the tibia and fibula, or 
dislocation of semilunar cartilage involving the left knee.  
There is likewise documented no further loss of range of 
motion in connection with his arthritis as might warrant a 
change in the 10 percent rating for the veteran's arthritis 
under DCs 5260 and/or 5261 granted in this decision as noted 
above.  Even if alternate rating criteria were utilized, such 
as rating the non-arthritic component under DC 5259, not more 
than an additional 10 percent would be for assignment under 
DeLuca, supra, or 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, it 
is apparent that as of July 17, 1992, the veteran was 
required by his physician to refrain from employment so that 
he could attempt rehabilitation of the left knee over a two-
week period and, in fact, that restriction was continued 
until the time of left knee surgery in early August 1992.  
Based thereon, as well as a showing of significant disuse 
atrophy as of July 17, an extraschedular evaluation of 30 
percent, but none greater, is assigned, from July 17, 1992, 
to August 2, 1992, based on a marked interference with 
employment under 38 C.F.R. § 3.312(b).  

An extraschedular evaluation of 30 percent was chosen, in 
part, to stay within the parameters of the amputation rule.  
Under the amputation rule, contained in 38 C.F.R. § 4.68 
(2001), "[t]he combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed."  In 
this regard, amputation of the middle or lower thirds of the 
thigh is evaluated at 60 percent disabling.  38 C.F.R. Part 
4, DC 5162.  Amputation of the leg with defective stump, 
thigh amputation recommended or amputation of the leg not 
improvable by prosthesis controlled by natural knee action 
will each be evaluated at 60 percent disabling.  38 C.F.R. 
Part 4, DCs 5163 and 5164.  In this case, the veteran's 
schedular and extraschedular rating for his knee disability 
under the criteria for instability combine under the Combined 
Ratings Table to 50 percent.  When this 50 percent is 
combined with the rating of 10 percent for arthritis again 
using the Combined Ratings Table, the rating is 55.  This is 
then converted upward to 60 percent.  See 38 C.F.R. § 4.25 
pertaining to the combining of ratings.   In short, the 
schedular and extraschedular ratings assigned for the knee 
amount to a disability equivalent to amputation.  No greater 
disability is shown by the record.

November 1, 1992, to January 6, 1993

On August 3, 1992, the veteran underwent an arthroscopy of 
the left knee with a partial synovectomy and debridement of a 
trochlear osteophyte and medial femoral condyle, followed by 
a course of physical therapy.  In September 1992, the 
veteran's orthopedist noted that the veteran continued to be 
on full work restriction, but it was anticipated that he 
could return to work in a limited capacity within a few 
weeks.  A bone scan in October 1992 revealed increased 
uptake, indicative of an arthritic process.  Based on the 
August 1992 surgery and the veteran's recovery therefrom, a 
temporary total rating remained in effect from August 3 to 
October 31, 1992.

When examined on October 30, 1992, the veteran reported that 
he had not returned to work as an electrician, due to pain 
and an inability to kneel, squat, or bend for any period of 
time.  Examination showed a small joint effusion with 
tenderness to palpation along the medial retinaculum at the 
medial joint line and around the patella.  There was no 
instability of the patella or abduction/adduction laxity in 
full extension.  Extension was full and flexion could be 
accomplished to 110 degrees, with crepitation.  There was 
discomfort at the extremes of both flexion and extension.  
The Lachman's and McMurray's tests were negative, and the 
anterior and posterior drawer signs were negative.  There was 
found to be no significant varus deformity.  X-rays disclosed 
a loss of the articular cartilage in the medial compartment 
and small osteophytes.  It was the recommendation of the 
examiner that the veteran pursue retraining to a more 
sedentary-type job.  Based on those findings, his personal 
physician opined in early November 1992 that the veteran 
would benefit most from a job requiring no climbing, repeated 
bending, lifting over 20 pounds, prolonged standing, or 
walking for more than four hours daily.  

Further evaluation was undertaken in December 1992, when the 
veteran complained of mechanical problems, such as catching 
and locking.  There was noted to be persistent tenderness 
over the medial plica and lateral patellofemoral joint.

The data with which to rate the veteran's knee disorder 
during this period are sparse, but, that notwithstanding, 
such data do not present a basis for the assignment of a 
higher evaluation than 20 percent for moderate knee 
impairment due to subluxation or instability and 10 percent 
for arthritis and associated limitation of motion with pain.  
As noted earlier, any functional impairment is contemplated 
by the 10 percent rating assigned under DC 5003.  There is 
evidence of subluxation or instability of the left knee 
joint, but it is not of such a severity as to represent more 
than a moderate knee impairment.  Indicia of ankylosis, 
dislocation of semilunar cartilage, further loss of motion, 
or nonunion/malunion of the tibia and fibula are absent.  No 
other change in the status of the left knee is otherwise 
indicated by the record over this limited period of time, 
such as would warrant a change in the DC for rating of the 
left knee disorder or any increase in the evaluation to be 
assigned.  See 38 C.F.R. §§ 3.321(b), 4.1, 4.40, 4.45, 4.59; 
DeLuca, supra.


July 1, 1993, to July 16, 1995

On January 7, 1993, the veteran underwent further surgery, 
specifically, an arthrotomy of the left knee with 
synovectomy, debridement of the patella and femoral 
osteophytes, and drilling of the medial femoral condyle.  A 
temporary total rating, based on the need for convalescence, 
was thereafter assigned by the RO for the period from January 
7, 1993, to June 30, 1993.

The veteran was seen on a regular basis during the applicable 
period by a variety of VA and non-VA medical professionals 
for treatment of his continued complaints of left knee pain, 
and conservative measures of treatment, including physical 
therapy, knee brace, injections with cortisone and other 
agents, and epidurals, were prescribed, but without much 
resulting success.  In July 1993, an attending orthopedist 
found that only incomplete relief of the pain had been 
obtained by the January 1993 surgery.  When examined in 
August 1993 there was noted to be good motion and very little 
crepitus of the left knee.  Further evaluation later that 
same month disclosed a history of intractable pain with any 
weight-bearing activity.  Examination showed the veteran to 
be weight bearing with an antalgic gait.  There was a small 
effusion, with tenderness and mild crepitation through the 
range of motion.  There was noted to be full extension with 
some effort, but flexion was limited to 100 degrees, with 
assistance.  No instability was found and only a slight 
tendency to varus was noted.  X-rays were interpreted to show 
early medial compartmental degenerative disease.  

In September 1993 correspondence, a private physician who 
specializes in the treatment of arthritis and rheumatic 
diseases noted that he had been treating the veteran for a 
period of three months for left knee osteoarthritis.  It was 
set forth therein that the veteran had not responded to 
trials of a number of nonsteroidal anti-inflammatory drugs 
and that he suffered from gastrointestinal side effects.  The 
veteran was described as continuing to experience severe and 
limiting pain and it was doubted that further conservative 
therapy would be of help.  

The Office of Personnel Management of the United States 
Government determined in February 1994 that the veteran's 
application for disability retirement had been approved, 
effective from February 1993.  The disability or disabilities 
underlying that determination are not indicated by such 
agency.

X-rays of the left knee in early 1994 were found to be 
consistent with osteoarthritis of the left knee and 
cartilaginous joint space narrowing, laterally, with 
osteoarthritic appearances being most advanced in the medial 
femoral condyle.  There was an angulated tibial condyle, 
possibly due to a prior fracture.  Examination in April 1994 
demonstrated tenderness of the left patella with limitation 
of motion.  The veteran was seen in May 1994 by a private 
physician who reported objective findings that he was unable 
to flex or extend the left knee at all due to severe 
weakness.  Atrophy of left thigh and knee muscles was 
present.  In the examiner's opinion, the veteran was unable 
to walk more than 25 feet without stopping, due to severe, 
progressive arthritis.  A total knee replacement was 
prescribed.  

The Social Security Administration (SSA) determined later in 
July 1994 that the veteran was entitled to disability 
benefits under the Social Security Act.  Such grant was based 
on a somatoform pain disorder and disorders of the back.  The 
somatoform pain disorder was diagnosed by a psychologist on 
examination in June 1994, whose opinion it was that the 
veteran's complaints of pain and resulting impairment 
appeared to be grossly in excess of what would be expected 
from the physical findings.

On a VA examination in March 1995, there was found to be an 
eight centimeter medial scar anteriorly, with three 
centimeters of thigh atrophy.  Full extension was possible, 
but flexion was possible only to 100 degrees before 
discomfort precluded further flexion.  There was medial joint 
line discomfort, as well as discomfort with patellofemoral 
compression.  X-rays were noted to reveal mild degenerative 
changes.  

When the veteran was seen on an outpatient basis by VA in 
April 1995, flexion was possible to 90 degrees and his left 
knee ligaments were stable.  There were a positive Lachman's 
test and anterior drawer sign.  No effusion was present.  In 
a clinic note prepared in June 1995, limitation of motion and 
moderate effusion were identified, along with significant 
degenerative arthritis.  

Analysis of the evidence presented during this period reveals 
that, with the exception of at least a portion of those 
findings reported by a private examiner in May 1994 that the 
veteran was unable to flex or extend the left knee at all due 
to severe weakness, no significant clinical or radiological 
change is otherwise indicated as to the degree of instability 
or range of motion or the existence of ankylosis, dislocation 
of cartilage, or nonunion/malunion of the tibia and fibula.  
Inasmuch as the May 1994 finding referenced above was wholly 
contrary to the data reported immediately prior and 
subsequently, no probative weight is assigned thereto.  The 
predominant feature outlined by the record is that of the 
veteran's left knee pain, which is described variously as 
severe, intractable, and unamenable to conservative 
treatment.  It is noteworthy that the SSA psychologist in 
1994 found the veteran's complaints of pain and functional 
impairment to be at odds with the physical findings shown, 
and that opinion would be persuasive but for the three prior 
surgeries and the fact that multiple treatment modalities 
were unsuccessful in reducing his reported pain level.  As 
well, his left knee disability, inclusive of pain, at least 
partially led to both his disability retirement from Federal 
employment and his receipt of SSA disability benefits.  Based 
on the foregoing considerations, it is concluded that, in 
addition to a separate 10 percent evaluation for arthritis, 
an extraschedular evaluation of 30 percent, but none greater, 
is warranted for the non-arthritic component for the entirety 
of the period from July 1, 1993, to July 16, 1995.  A thirty 
percent extraschedular rating was chosen for the same reasons 
as set forth in the discussion concerning the period March 2 
to August 2, 1992.

September 1, 1996, to March 5, 2000

On July 17, 1995, the veteran underwent a left total knee 
arthroplasty at a private facility, without incident.  
Postoperatively, he was followed by his private orthopedist 
and, although some limitation of motion was evident in August 
1995, in September 1995 there was noted to be excellent range 
of motion and good stability.  Findings from a VA examination 
in December 1995 prompted the examiner to find that there had 
been a moderately good early result only five months after 
total knee arthroplasty, with very mild degenerative changes 
and some significant muscle atrophy.  Based on the total knee 
arthroplasty in July 1995, a temporary total rating under 
38 C.F.R. § 4.30 and a 100 percent schedular evaluation under 
DC 5055 were assigned by the RO in January 1996 for the 
period from July 17, 1995, to August 30, 1996, following 
which a 30 percent rating was made effective under DC 5055.

When the veteran was seen on an outpatient basis at a VA 
facility in September 1996, his knee was found to be warm and 
tender.  X-rays were noted to identify a lucency around the 
femoral and tibial components of the left knee prosthesis, 
which was suggestive of the possibility of infection or 
loosening.  His attending private orthopedist in October 1996 
correspondence noted that there was essentially normal range 
of motion of the left knee, with good stability.  Maximum 
medical improvement was reported to have been achieved, in 
the physician's opinion, and there was found to be a 20 
percent permanent partial impairment of the left lower 
extremity, due to the arthroplasty, precluding activity, such 
as kneeling and climbing.  

The veteran was also evaluated in April 1997, at which time 
he complained of pain in multiple areas, including the left 
knee.  He walked without a limp and there was noted to be 
good range of motion of the left knee, without instability.  
Further examination in February 1998 by another private 
physician revealed that the veteran ambulated with an obvious 
limp and there was tenderness over the joint line and 
medially.  One plus effusion was present with severe pain on 
flexion or extension, with an audible crunching sound.  Also 
noted was three plus instability.  In the physician's 
opinion, the veteran was unable to stand for five minutes, 
walk at all, or move the left knee without severe pain.  
Outpatient evaluation by VA in the same month disclosed 
scarring secondary to the joint replacement, as well as 
tenderness to palpation and a moderate limitation of motion.

The veteran was afforded a hearing before the Board in 
Washington, DC, in June 1998, when he offered testimony that 
his left knee locked up 10 to 15 times daily prior to the 
total knee replacement in 1995.  He likewise described the 
presence of debilitating left knee pain that was only 
somewhat relieved by the joint replacement in 1995.  The 
veteran reported that his pain was aggravated by walking for 
more than 10 minutes or if he maintained a certain position 
for very long.  He reported awakening four or five times 
nightly due to knee pain and stiffness.  

An X-ray examination was undertaken by a private physician in 
November 1998, findings from which showed no increased 
degenerative changes of the left knee.  Also noted was that 
there was excellent positioning of the left knee prosthesis 
and no signs of loosening.  When evaluated on an outpatient 
basis by VA in April 1999, the veteran related a history of 
being pain free following the total knee replacement in 1995, 
following which there was a return of his pain.  The 
diagnosis was of chronic left knee pain-sympathetically 
maintained pain.  Further complaints of left knee pain are 
documented in subsequent records of treatment compiled in 
1999.

The veteran was afforded a VA examination in September 1999, 
showing flexion of the left knee limited to 90 degrees, with 
extension to 0 degrees.  Muscle strength of the lower 
extremities was 5/5 throughout.  The patellar apprehension 
test was positive; the Apply grinding test was negative.  
There was pain on palpation, but no edema, erythema, bony or 
soft tissue deformity, crepitus, or instability was in 
evidence.  His gait was completely non-antalgic, without use 
of any assistive device; no limp was noted.  No weakness or 
weakened movement, excess fatigability, or incoordination was 
found.  The scarring about the left knee was noted not to be 
poorly nourished or ulcerated; it was painful and tender, but 
only on subjective demonstration.  With regard to the left 
knee, it was the examiner's opinion that the veteran was able 
to perform work in a more or less sedentary occupation, 
provided it did not entail excess use of the left knee, such 
as climbing of ladders.  

It is evident that the 100 percent evaluation for the total 
knee replacement was correctly assigned for the period from 
July 17, 1995, to August 30, 1996, pursuant to the provisions 
of 38 C.F.R. § 4.30 and DC 5055, although there is no basis 
for an extension of the total schedular evaluation under that 
DC.  The question thus presented is whether more than the 
minimum rating of 30 percent under DC 5055 is warranted for 
residuals of the joint replacement.  The record is clear that 
the level of the veteran's pain was reduced following the 
surgical procedure in July 1995, and while some pain is shown 
to have continued, there is not consistently shown to have 
been severe painful motion or weakness beyond that date, such 
as would warrant a 60 percent rating under DC 5055.  Notation 
is made of the private examiner's findings in February 1998 
that the veteran was bothered by severe pain on motion or 
when standing for five minutes or walking at all; however, 
such findings were totally contrary to those compiled by VA 
in the same month and those obtained by all other medical 
professionals immediately prior to and subsequent to the 
evaluation by the private physician.  The Board therefore 
rejects those findings and opinions as inconsistent with 
those findings and opinions filed contemporaneously or nearly 
so.  

Also, there is no showing of intermediate degrees of residual 
weakness, pain, or limitation of motion for which an 
evaluation greater than 30 percent is assignable by analogy 
under DCs 5256, 5261, or 5262.  No basis is likewise found 
for any increase beyond the 30 percent rating assigned by the 
RO under DC 5055, in the absence of medical evidence 
indicating marked interference with employability or frequent 
hospitalizations for which an extraschedular evaluation might 
be in order.

While the possibility of a separate rating on the basis of 
arthritis under VAOPGCPREC 23-97 (July 1, 1997) has been 
considered both as to this period and the period that 
follows, it is noted that the one of the bases for the rating 
of the residuals of a knee replacement under DC 5055 is that 
of limitation of motion.  As well, the veteran's left knee 
impairment in this instance is manifested by a limitation of 
left knee flexion.  To evaluate separately the veteran's 
limitation of left knee flexion both on the basis of 
arthritis and as a residual of the joint replacement is 
impermissible, as it would be violative of the rule against 
pyramiding and unfairly compensate the veteran for the same 
manifestation under separate rating codes.  See 38 C.F.R. 
§ 4.14 (2001); Esteban v. Brown, 6 Vet. App. 259 (1994).  

October 1, 2000, to the Present

On March 6, 2000, the veteran underwent a revision of his 
left total knee arthroplasty.  While there was no evidence of 
loosening of the femoral component, there was an extensive 
degree of soft tissue hypertrophy about the patella that was 
removed by dissection.  As well, the tibial tray appeared to 
be grossly loose on the medial side and screws in that area 
did not appear to be in good contact with bone.  An attending 
orthopedist in April 2000 correspondence indicated that the 
veteran would remain unable to work for a period of six 
months or more due to the surgery in March 2000.  A 100 
percent evaluation was thereafter assigned by the RO, 
effective from March 6, 2000, to September 30, 2000, based on 
surgical or other treatment necessitating convalescence.  

In a report, dated in October 2000, a private physician noted 
that the veteran was totally and permanently disabled due to 
severe arthritis in his left knee and associated disorders of 
the lower spine, severe duodenitis, and ulcer disease.

The veteran was afforded a VA medical examination in February 
2001 and among his various complaints at that time was left 
knee pain.  On clinical evaluation, he walked with use of a 
cane and there was a mild limp on the left.  Well-healed 
scarring was shown over the left knee.  Extension was noted 
to be full and flexion was possible to 95 degrees, with a 
complaint of pain.  No instability or excessive swelling was 
in evidence.  X-rays showed a few periarticular densities, 
with a small joint effusion; no evidence of infection or 
loosening was evident.  The examiner concluded that the 
veteran was experiencing chronic problems with his left knee 
with weakness and decreased motion, notwithstanding the fact 
that there was overall pain relief as a result of the left 
knee joint replacement.  Also noted was impaired vascularity 
of the skin due to multiple incisions, albeit without skin 
loss or ulceration.  Left knee limitations were felt to 
restrict the veteran to a limited duty, sit-down job with 
light walking.  

For this period, the RO has evaluated the veteran's left knee 
disorder as 30 percent disabling under DC 5055.  There is not 
shown to be associated with the veteran's total left knee 
replacement chronic residuals involving severe painful motion 
or weakness in the affected extremity, although some 
weakness, limitation of motion, and associated disuse atrophy 
are indicated.  The reported state of the veteran's painful 
motion or weakness for the period, beginning October 1, 2000, 
however, is not shown to have reached severe proportions.

In looking at alternative DCs, ankylosis of the left knee in 
flexion between 10 and 20 degrees or to a more severe level 
is not shown, such as would warrant an evaluation in excess 
of 30 percent under DC 5256.  Moreover, the record does not 
identify that extension of the right leg is limited to 30 
degrees or more, and, as such, an evaluation in excess of 30 
percent is not in order under DC 5261.  Lastly, it is not 
demonstrated that there is present a nonunion of the tibia 
and fibula with loose motion requiring a brace, as would 
warrant the assignment of a 40 percent rating under DC 5262.  
The Board therefore concludes that an evaluation in excess of 
30 percent is not in order for the appellant's left knee 
disability.

In reaching this decision the Board acknowledges that 
38 C.F.R. §§ 4.40 and 4.45 recognize that functional loss of 
a joint may result from pain on motion or use, when supported 
by adequate pathology.  See DeLuca, supra.  The degree to 
which the veteran's left knee is limited by pain or weakness 
is found to be adequately compensated by the previously 
assigned 30 rating and there is otherwise no showing of 
incoordination, easy fatigability, or the like.  Furthermore, 
an extraschedular rating as of October 1, 2000, or 
thereafter, is not warranted, as the veteran's left knee 
disorder is not shown to have rendered his disability picture 
unusual or exceptional in nature, and there is no objective 
evidence that such disorder alone markedly interferes with 
his ability to perform some form of employment in the 
national economy beyond that degree of impairment already 
acknowledged by the assigned ratings.  Moreover, the 
veteran's disorder has not required frequent inpatient care 
subsequent to October 2000.  See 38 C.F.R. § 3.321(b)(1).  

Additional Discussion of Ratings to be Assigned

Prior to concluding discussion of the ratings to be assigned, 
consideration has been given as to whether a separate rating 
may be assigned for scarring during the above periods under 
consideration.  A 10 percent rating is provided for 
superficial scars which are poorly nourished with repeated 
ulceration or which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DCs 7803, 7804 (2001).  
Other scars are rated on the basis of limitation of function 
of the part affected.  38 C.F.R. § 4.118, DC 7805 (2001).  As 
the function of the knee has already been rated, DC 7805 is 
not for consideration as a separate rating under this code 
would amount to rating the same manifestations under 
different diagnostic entities.  See 38 C.F.R. § 4.14 (2001) 
(prohibition against pyramiding).  Moreover, the objective 
evidence of record does not establish the any of the surgical 
scars of the knee are objectively painful and tender or 
poorly nourished with repeated ulceration, albeit it is noted 
that tenderness of the knee (as opposed to the scar) is shown 
through much of the clinical records.  As such, a separate 
rating based on scars for any of the periods under discussion 
is not warranted.


ORDER

An initial rating in excess of 10 percent for left knee 
instability for the period from December 8, 1989, to March 1, 
1992, is denied.

A separate, 10 percent rating on the basis of arthritis of 
the left knee for the period from December 8, 1989, to March 
1, 1992, is granted, subject to the applicable criteria 
pertaining to the payment of monetary benefits.

A schedular evaluation in excess of 20 percent for left knee 
instability for the period from March 2, 1992, to August 2, 
1992, is denied.

A separate 10 percent rating on the basis of arthritis of the 
left knee for the period from March 2, 1992, to August 2, 
1992, is granted, subject to the applicable criteria 
pertaining to the payment of monetary benefits.

A separate extraschedular evaluation of 30 percent, but none 
greater, for left knee instability for the period from July 
17, 1992, to August 2, 1992, is granted, subject to the 
applicable criteria pertaining to the payment of monetary 
benefits.  

A rating in excess of 20 percent for left knee instability 
for the period from November 1, 1992, to January 6, 1993, is 
denied.

A separate, 10 percent rating for arthritis of the left knee 
for the period from November 1, 1992, to January 6, 1993, is 
granted, subject to the applicable criteria pertaining to the 
payment of monetary benefits.

A schedular evaluation in excess of 20 percent for left knee 
instability for the period from July 1, 1993, to July 16, 
1995, is denied.

A separate, 10 percent rating for arthritis of the left knee 
for the period from July 1, 1993, to July 16, 1995, is 
granted, subject to the applicable criteria pertaining to the 
payment of monetary benefits.

A separate extraschedular evaluation of 30 percent, but none 
greater, for left knee instability for the period from July 
1, 1993, to July 16, 1995, is granted, subject to the 
applicable criteria pertaining to the payment of monetary 
benefits.  

A rating in excess of 30 percent for residuals of a left 
total knee replacement for the periods from September 1, 
1996, to March 5, 2000, and from October 1, 2000, to the 
present, is denied.

A separate, 10 percent rating for arthritis of the left knee 
for the periods from September 1, 1996, to March 5, 2000, and 
from October 1, 2000, to the present, is denied.


REMAND

Pursuant to the holding in Manlincon v. West, 12 Vet. App. 
238 (1999), the issues of the ratings to be assigned for the 
veteran's service-connected osteoarthritis of the right knee, 
left hip, and left ankle must be remanded to the RO for the 
issuance of a statement of the case.  The record reflects 
that the RO by its rating decision of April 2000 granted 
service connection for osteoarthritis of the right knee, left 
hip, and left ankle and it is evident that a notice of 
disagreement with such action of the RO was received by the 
RO on April 11, 2000.  In the April 2000 document, the 
veteran stated that he disagreed with all of the actions 
taken by the RO.  However, a statement of the case as to 
those matters was not thereafter furnished to the veteran and 
his representative.  As such matters are controlled by 
Manlincon, supra, a remand is required.  See Chairman's 
Memorandum 01-02-01 (Jan. 29, 2002).  

Accordingly, such matters are REMANDED to the RO for the 
following actions:

Pursuant to Manlincon, supra, the RO 
should readjudicate the issues of the 
initial ratings to be assigned for the 
veteran's service-connected 
osteoarthritis of the right knee, left 
hip, and left ankle, based on all the 
evidence on file and all governing legal 
authority, including the VCAA and 
controlling case law.  If the benefits 
sought continue to be denied, the veteran 
and his representative should be provided 
with a statement of the case which should 
include a summary of the evidence and 
applicable laws and regulations 
considered pertinent to the issues.  
Notice is hereby provided that the timely 
filing of a substantive appeal is 
required to preserve the veteran's right 
to have the Board review such issues on 
appeal.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


